J-S24009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN JACKSON                              :
                                               :
                       Appellant               :   No. 156 EDA 2019

       Appeal from the Judgment of Sentence Entered November 19, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004748-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN JACKSON                              :
                                               :
                       Appellant               :   No. 157 EDA 2019

       Appeal from the Judgment of Sentence Entered November 19, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008647-2017


BEFORE:      BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                             FILED JULY 08, 2020

        Appellant, Shawn Jackson, appeals from the judgment of sentence of an

aggregate term of 27½-55 years’ incarceration, plus 30 years’ consecutive

probation, imposed after he pled guilty to several sexual and human-

trafficking offenses related to a 14-year-old victim. Appellant challenges the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24009-20



discretionary aspects of his sentence. He also claims that his convictions for

involuntary servitude and trafficking in minors should have merged for

sentencing purposes. After careful review, we affirm.

      The trial court summarized the facts leading to Appellant’s guilty plea

as follows:

      On April 23, 2017, a few weeks after her fourteen birthday, the
      victim[,] M.D.[,] ran away from home and asked her adult friend,
      co-defendant Shakey Copper, if she could stay at his house.
      N.T.[,] 10/25/19[,] at 8-9. When she arrived, she and Copper
      had vaginal intercourse. Id. at 9. Copper then sent her to the
      home of co-defendants Fantasia Gail and Reggie Jamal Fields, who
      told her that they would be prostituting her out to other men using
      a website called Backpage. Id. M.D. was told that she would be
      shot if she tried to escape. Id. at 10[.]

      [Appellant] was responsible for driving M.D. to approximately 15
      outcalls, “where different men had sex with the complainant both
      vaginally and orally for different prices, sometimes $60,
      sometimes $80.” [Id.] at 9. That money went to [Appellant],
      who split it with his co[-]defendants, but not the victim. Id.

      [Appellant] personally had vaginal intercourse with M.D. three
      times and oral intercourse with [her] three times, all against her
      will. Id. The co-defendants also starved M.D., then [Appellant]
      made her crawl like a dog for a dog bowl full of cereal while
      another co-defendant recorded it on his cell phone and posted it
      on Snapchat. Id. at 10[.]

      After three days, M.D. was able to escape and run away to Temple
      Hospital, despite the fact that [Appellant] followed her. [Id.] at
      10[.] She described [Appellant] to the police and then identified
      him by photo array as one of her traffickers and rapists. [Id.]

      On May 6, 2017, while [Appellant] was incarcerated [and]
      awaiting trial, he made a phone call to his sister. Id.[] He told
      his sister to look up M.D. on his Facebook account and that he
      would write her a letter explaining what to do next. Id. On June
      13, 2017, M.D. received a Facebook message from the account
      that [Appellant] told his sister to use. Id. The message said:
      “Whoever you is, if you come to court, bitch, it’s over for you, and

                                     -2-
J-S24009-20


        I know what school you go to and I know where your mom live at.
        So if you show up, I’m going to get you touched or if you show
        up, say you lied about everything and you said it because you was
        mad.” Id.

Trial Court Opinion (“TCO”), 6/28/19, at 3-4 (citations to court exhibits

omitted).

        On September 25, 2018, Appellant pled guilty at CP-51-CR-0004748-

2017 to rape, involuntary deviate sexual intercourse (“IDSI”), unlawful

contact with a minor, sexual exploitation of children, involuntary servitude,

trafficking in minors, and conspiracy to commit trafficking in minors.1 That

same day, he pled guilty at CP-51-CR-0008647-2017 to two counts of

intimidation of a witness, and one count each of conspiracy to intimidate a

witness and terroristic threats.2

        On November 19, 2018, the trial court sentenced Appellant to 10-20

years’ incarceration for rape, 5-10 years’ incarceration for IDSI, 5-10 years’

incarceration for unlawful contact with a minor, 2½-5 years’ incarceration for

sexual exploitation of children, 2½-5 years’ incarceration for conspiracy to

commit trafficking in minors, 2½-5 years’ incarceration and ten years’

probation for involuntary servitude, 2½-5 years’ incarceration and ten years’

probation for trafficking in minors, 2½-5 years’ incarceration for intimidating



____________________________________________


1 18 Pa.C.S. §§ 3121(a)(1), 3123(a)(1), 6318(a)(1), 6320(a), 3012(a),
3011(b), and 903, respectively.

2   18 Pa.C.S. §§ 4952(a)(2), 4952(a)(3), 903, and 2706(a)(1), respectively.



                                           -3-
J-S24009-20



a witness, and ten years’ probation for conspiracy to intimidate a witness.3

Appellant filed a timely post-sentence motion for reconsideration of his

sentence, which the trial court denied after a hearing held on December 21,

2018.

        Appellant then filed a timely notice of appeal in each of the above-

captioned cases, and he also filed a timely, court-ordered Pa.R.A.P. 1925(b)

statement. The trial court issued its Rule 1925(a) opinion on June 28, 2019.

Appellant filed a motion to consolidate his appeals, which this Court granted

by order dated November 8, 2019.

        Appellant now presents the following questions for our review:

        1. Did the sentencing court abuse its discretion in imposing a
        sentence that is manifestly excessive and unreasonable?

        2. Did the sentencing court err by not merging the sentences for
        involuntary servitude and trafficking [in] minors?

Appellant’s Brief at 4. For ease of disposition, we will address these claims in

reverse order.

                                         Merger

        Appellant asserts that his sentences for trafficking in minors and

involuntary servitude should have merged. He argues that both crimes arose




____________________________________________


3  Appellant’s sentences for sexual exploitation of children, involuntary
servitude, and trafficking in minors were ordered to run concurrently. Thus,
his aggregate sentence is 27½-55 years’ incarceration, followed by 30 years’
probation.

                                           -4-
J-S24009-20



from a single criminal act, and that all the elements of involuntary servitude

are subsumed within the elements of trafficking in minors.

      Whether [the a]ppellant’s convictions merge for sentencing is a
      question implicating the legality of [the a]ppellant’s sentence.
      Consequently, our standard of review is de novo and the scope of
      our review is plenary. See Commonwealth v. Collins, 564 Pa.
144, 764 A.2d 1056, 1057, 1057 n. 1 (2001). “The best evidence
      of legislative intent is the words used by the General Assembly.”
      In re Nomination Petition of Paulmier, 594 Pa. 433, 937 A.2d
364, 372 (2007). Further, this Court must, whenever possible,
      give effect to all provisions of a statute, 1 Pa.C.S. § 1921(a), and
      unless a phrase has a technical, peculiar, or otherwise defined
      meaning, that phrase must be construed according to its common
      and approved usage. 1 Pa.C.S. § 1903(a). Of course, this Court
      presumes that the General Assembly does not intend absurd or
      unreasonable results when it enacts a statute. 1 Pa.C.S. §
      1922(1).

      Section 9765 provides: …

         No crimes shall merge for sentencing purposes unless the
         crimes arise from a single criminal act and all of the
         statutory elements of one offense are included in the
         statutory elements of the other offense. Where crimes
         merge for sentencing purposes, the court may sentence the
         defendant only on the higher graded offense.

      42 Pa.C.S. § 9765.

      The statute’s mandate is clear. It prohibits merger unless two
      distinct facts are present: 1) the crimes arise from a single
      criminal act; and 2) all of the statutory elements of one of the
      offenses are included in the statutory elements of the other.

Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009).

      Here, the trial court determined that the offenses of trafficking in minors

and involuntary servitude do not merge, because “one offense did not

subsume all of the elements of the other and they did not arise from a single

act.” TCO at 13. Because we agree that the charges here did not arise from

                                      -5-
J-S24009-20



a single criminal act, we need not reach the more difficult question of whether

the at-issue statutes merge under the elements test.4

       As explained by the trial court,

       even if trafficking in minors and involuntary servitude would
       otherwise merge, in this specific case they should not, because in
       this case these two crimes did not arise from a single act. To
       determine ‘whether a defendant is charged based on the same’ or
       separate acts; courts generally look to the initial criminal
       complaint and information, then to the general testimony and
       record. Commonwealth v. Kimmel, 125 A.3d 1272, 1276 (Pa.
       Super. 2015); Commonwealth v. Jenkins, 96 A.3d 1055, 1062
       (Pa. Super. 2014) (finding no merger after considering the
       information as well as the victim’s testimony).

       In the present case, the information generally states the
       applicable statutes[;] however, it makes it clear that [Appellant]
       committed his crimes on April 23, 24, and 25 of 2017. After
       examining the remainder of the record, it is clear that [Appellant]
       raped, trafficked, and transported the victim several times
       throughout those three days. N.T.[,] 10/25/18[,] at 1-13; N.T.[,]
       11/19/18[,] at 1-50. This was not based on one single act[;] the
       court properly sentenced [Appellant] based on at least two
       separate instances.

TCO at 14-15.

       Appellant contends, however, that

       both crimes arise from a single criminal act. [Appellant] pled
       guilty to transporting the complainant, a minor, to various
       locations, where she had sexual intercourse against her will in
____________________________________________


4 Application of the elements test is not straightforward, as the at-issue
offenses are clearly related and share similar elements. Given that the merger
test requires satisfaction of both the elements test, and the predicate that
both offenses arose from the same conduct, failure to satisfy either prong
defeats merger. As we discuss, infra, these offenses did not arise out of the
same conduct and, thus, the offenses cannot merge. We reserve our
consideration of the elements test for a future matter where it is clear that
both offenses are alleged to have arisen out of the same conduct.

                                           -6-
J-S24009-20


      exchange for money. These facts supported a factual basis for
      both convictions and arise from a single criminal act. The
      sentencing court argues that the offenses do not arise from a
      single criminal act because they occurred over a period of three
      days. See [TCO at] 14-15. However, [Appellant] was not charged
      with three separate counts of each offense. Rather, these crimes
      were committed repeatedly during a three-day span. Thus, the
      three days represent a continuous single criminal act.

Appellant’s Brief at 19.

      Appellant’s argument is illogical and unsupported by any citation to

relevant case law. Prostituting a child on multiple occasions, over multiple

days, is not a single criminal act. As this Court has repeatedly emphasized,

      [t]he threshold question is whether [the a]ppellant committed one
      solitary criminal act. The answer to this question does not turn
      on whether there was a break in the chain of criminal activity.
      Rather, the answer turns on whether the actor commits multiple
      criminal acts beyond that which is necessary to establish the bare
      elements of the additional crime. If so, then the defendant has
      committed more than one criminal act. This focus is designed to
      prevent defendants from receiving a volume discount on crime….

Commonwealth v. Robinson, 931 A.2d 15, 24–25 (Pa. Super. 2007)

(cleaned up).

      Appellant’s argument is merely a repackaged version of the “break in

the chain criminal activity” and/or “volume discount” reasoning that has been

thoroughly rejected by this Court. Id.   Accordingly, we conclude that the

offenses of involuntary servitude and trafficking in minors do not merge in this

case because they did not arise out of a single criminal act. Thus, Appellant

is not entitled to relief on this claim.

                    Discretionary Aspects of Sentencing




                                           -7-
J-S24009-20



      Next, Appellant asserts that the trial court abused its discretion by

imposing a “manifestly excessive and unreasonable” sentence. Appellant’s

Brief at 11. More specifically, he claims that the court 1) failed to consider

the statutory guidelines; 2) failed to issue a written statement of reasons for

imposing consecutive sentences above the recommended guideline range; 3)

relied on improper sentencing factors; and 4) failed to properly balance the

statutory sentencing factors set forth in 42 Pa.C.S. § 9721(b).

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Hoch, 936 A.2d 515, 517-18 (Pa. Super. 2007) (citation

omitted).

      Before we address whether the trial court abused its sentencing

discretion, we must first determine whether Appellant has properly preserved

his sentencing claims for our review.

             Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must invoke
      this Court’s jurisdiction by satisfying a four-part test:

         [W]e conduct a four-part analysis to determine: (1) whether
         [the] appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. [720]; (3) whether [the]
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and

                                     -8-
J-S24009-20


         (4) whether there is a substantial question that the sentence
         appealed from is not appropriate under the Sentencing
         Code, 42 Pa.C.S.A. § 9781(b).

      Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
      appeal denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal
      citations omitted). Objections to the discretionary aspects of a
      sentence are generally waived if they are not raised at the
      sentencing hearing or in a motion to modify the sentence imposed.
      Commonwealth v. Mann, 820 A.2d 788, 794 (Pa. Super.
      2003)….

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis. Commonwealth v.
      Paul, 925 A.2d 825, 828 (Pa. Super. 2007). A substantial
      question exists “only when the appellant advances a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.” Sierra, supra at 912-13.

            As to what constitutes a substantial question, this Court
      does not accept bald assertions of sentencing errors.
      Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super.
      2006). An appellant must articulate the reasons the sentencing
      court’s actions violated the sentencing code. Id.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010).

      Appellant filed a timely notice of appeal, and provided a Rule 2119(f)

statement in his brief.    Furthermore, Appellant’s sentencing claims raise

substantial questions for our review. Commonwealth v. Derry, 150 A.3d
987, 992 (Pa. Super. 2016) (holding claim that the trial court failed to consider

Section 9721(b) sentencing factors presents a substantial question);

Commonwealth v. Antidormi, 84 A.3d 736, 759 (Pa. Super. 2014)

(recognizing a substantial question is raised where it is alleged that the

sentencing court imposed a sentence outside the standard guidelines without

stating adequate reasons on the record); Commonwealth v. Downing, 990

                                      -9-
J-S24009-20



A.2d 788, 792 (Pa. Super. 2010) (concluding claim that trial court relied on

improper factors raises a substantial question); See Commonwealth v.

Scassera, 965 A.2d 247, 250 (Pa. Super. 2009) (recognizing that a claim that

the sentencing court failed to consider applicable sentencing guidelines

presents a substantial question). However, the Commonwealth asserts that

Appellant’s first three sentencing claims are waived because they were not

preserved in his post-sentence motion.

      In his post-sentence motion, Appellant stated, in relevant part:

      2. On November 19, 2018, [Appellant] was sentenced to an
      aggregate sentence of 27[½] -55 year[s’] incarceration plus 30
      year[s’] probation, which constitutes an abuse of discretion.

      3. At sentencing, defense counsel presented multiple mitigating
      factors such as [Appellant]’s family support, mental health
      diagnoses and lack of prior mental health treatment, age and
      immaturity, lack and age of prior record, ability for rehabilitation,
      acceptance of responsibility, role in facts given rise to convictions,
      troubled childhood, and many other factors.

      4. Nonetheless, the trial court sentenced [Appellant] on numerous
      charges in excess of the sentencing guidelines, in the aggravated
      range for other charges, above the Commonwealth’s
      recommendation, and, given the mitigating factors, the sentence
      was an abuse of discretion.

Appellant’s Post-Sentence Motion, 11/23/18, at 1-2 (unnumbered pages).

      We are compelled to agree with the Commonwealth that the first three

discretionary-aspects-of-sentencing claims raised in Appellant’s brief were not

preserved, explicitly or implicitly, in the post-sentence motion.        Therein,

Appellant did not assert that the trial court failed to consider the guideline

recommendations. Nor did he claim that the court failed to provide reasons



                                     - 10 -
J-S24009-20



for deviating from the sentencing guideline recommendations. There is no

mention of the court’s imposition of consecutive sentences, nor the use of

improper sentencing factors. Accordingly, we are compelled to conclude that

Appellant waived his first three discretionary-aspects-of-sentencing claims.

      Thus, we only reach the merits of Appellant’s last claim: that the trial

court failed to properly apply the statutory sentencing factors set forth in 42

Pa.C.S. § 9721(b). Section 9721(b) provides, in pertinent part, that when

considering a term of total confinement, the sentencing court must consider

“the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” Id.

      Appellant argues:

      Here, numerous mitigation considerations were presented to the
      sentencing court. First, [Appellant] accepted responsibility for his
      actions, even while his codefendants proceeded to trial. See
      N.T.[,] 11/19/18, 6-8. Importantly, [Appellant] did not want to
      put the complainant through the ordeal of trial.           Second,
      [Appellant] presented family support as his mother spoke on his
      behalf. Id. at 19-21. She testified that, prior to being arrested,
      he was doing well and this case did not represent his character.
Id. at 19. Third, [Appellant] had a clinical diagnosis of bipolar
      disorder, for which he had never been treated, and wanted to
      receive treatment. See id. at 11-13; see also Appendix C.
      Fourth, [Appellant] had a traumatic childhood. When he was six-
      years[’] old[,] he was placed in foster care because his mother
      was addicted to drugs and would leave the house for days at a
      time. Id. at 14; see also Appendix D. Finally, [Appellant]’s prior
      record was made up of mainly non-violent offenses. Id. at 15;
      see also Appendix E. Specifically, Possession of a Controlled
      Substance in 2011, Firearms not to be Carried Without a License
      in 2012, Possession of a Controlled Substance in 2013, Theft by



                                     - 11 -
J-S24009-20


      Unlawful Taking in 2013, and Possession with the Intent to Deliver
      in 2014.

      It is clear from the record that the sentencing court was concerned
      only with the impact of [Appellant]’s crimes on the complainant.
      His sentence, with every charge running consecutive, is fashioned
      in such a way as to give the complainant peace of mind that he
      will remain in prison for as long as possible, without any regard
      for his compelling need for rehabilitation. Such an excessive
      sentence indicates that the sentencing court’s reasons were
      “nearly exclusively upon the need to punish and the harm caused
      to the victims.” Commonwealth v. Jones, 565 A.2d 732, 733
      (Pa. Super. 1989). Prior to imposing sentence, the sentencing
      court spoke to the complainant and focused mainly on her ability
      for rehabilitation.     The record is completely devoid of any
      explanation for why the terms of incarceration would serve the
      interests of the community, the victim, and [Appellant]; the
      record makes no reference to the sentencing court’s reasoning for
      imposing a sentence nearly three times that proposed by the
      defense and in far excess of the Commonwealth’s
      recommendation. It is clear from the record that the sentencing
      court was so swayed by the victim impact statements and that it
      fashioned [Appellant]’s sentence solely to appease the interests
      of the complainant. Therefore, the [s]entencing [c]ourt abused
      its discretion in rendering its manifestly excessive and
      unreasonable sentence of 27½ to 55 years’ incarceration plus 30
      years’ probation.

Appellant’s Brief at 16-17 (some citations omitted).

      We disagree.    First, this Court has repeatedly emphasized that the

failure to give adequate weight to mitigating factors does not raise a

substantial question for our review.   See Commonwealth v. Disalvo, 70
A.3d 900, 903 (Pa. Super. 2013).        However, mitigating factors must be

considered by a sentencing court pursuant to its mandate to deliberate on “the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the victim and on the community, and the rehabilitative needs

of the defendant.” 42 Pa.C.S. § 9721(b). Here, the trial court indicated that

                                     - 12 -
J-S24009-20



it did, in fact, consider several mitigating factors in crafting Appellant’s

sentence:

      The court considered mitigating factors, including that [Appellant]
      pled guilty and accepted responsibility for his crimes. N.T.[,]
      11/19/19[,] at 8, 11, 14. The court also acknowledged that
      [Appellant] suffered from bipolar disorder, that his mother had a
      drug addiction, and that he grew up in the foster care system. Id.
      The court also considered the testimony of [Appellant]’s mother,
      who said that [Appellant] had been doing well before this crime
      occurred and that the crime did not match his character. Id. at
      19-20.

TCO at 8-9.

      These were not the only relevant factors regarding Appellant’s

rehabilitative needs. The trial court also considered the fact that his criminal

history reflected an inability to reform. Although Appellant’s prior record of

four arrests as a juvenile, and seven arrests as an adult (resulting in six adult

convictions), did not involve crimes quite as egregious as the current ones, he

had already violated his probation five times as an adult. Id. at 7. This led

the   court   to   conclude   that   Appellant “is an   unlikely candidate    for

rehabilitation.” Id. We ascertain no abuse of discretion in such a conclusion.

      Second, the trial court determined that Appellant’s “horrific actions” in

this case “far outweighed” the mitigating factors. Id. at 9. Indeed, the facts

of this case speak for themselves in this regard. Appellant facilitated the rape

of a 14-year-old child by other men on 15 occasions, sexually assaulted and/or

raped her himself several times, and further dehumanized her through a

shocking act of humiliation, making her beg for food like a dog. After police

apprehended Appellant, he then engaged in a conspiracy to threaten the

                                       - 13 -
J-S24009-20



victim from testifying against him.      This is a horrific pattern of violent,

predatory sexual behavior against a minor, not some isolated incident

attributable to youthful indiscretion.   Therefore, we ascertain no abuse of

discretion in the trial court’s conclusion that the not-insignificant mitigating

factors pertaining to Appellant’s rehabilitative needs were outweighed by the

gravity of his offenses, the impact of those offenses on the life of the victim,

and the need to protect the public from such behavior. This is especially true

in light of Appellant’s repeated failures to rehabilitate during his numerous

prior interactions with the criminal justice system.

      Finally, Appellant contends that his argument is supported by this

Court’s decision in Commonwealth v. Coulverson, 34 A.3d 135 (Pa. Super.

2011). In Coulverson, this Court held that the lower court had abused it

discretion by imposing an aggregate sentence of 18-90 years’ incarceration,

even though that sentence was technically within the standard guideline

sentencing range. Id. at 150.

      We find Coulverson inapposite.          First, the defendant’s conduct in

Coulverson was less severe. Coulverson raped one woman, attempted to

rape another, and committed several burglaries over the course of a 3-day

crime spree. Id. at 139-40.     Here, Appellant raped a child on multiple

occasions, and facilitated her rape at the hands of 15 other individuals. He

then directed that the victim be threatened after he was apprehended. On

this basis alone, Coulverson is distinguishable from the instant case.




                                     - 14 -
J-S24009-20



      Second, by contrast, Coulverson had no “prior record score or any

record of delinquency[,]” and he fully cooperated with police after initially

giving a false name, and confessed fully when questioned by police. Id. at

140, 143. The only thing similar between these cases is that both Appellant

and Coulverson had severely troubled upbringings. Id. at 143.

      Finally,   the   sentencing   court   in   Coulverson   provided   “scant

consideration of anything other than victim impact and the court’s impulse for

retribution on the victims’ behalf.” Id. at 148. By any measure, the trial court

here provided far more justifications for the sentence it imposed, and it

considered each of the relevant Section 9721(b) factors in detail, as discussed

above. Accordingly, we conclude that Coulverson does not suggest Appellant

is entitled to relief in the case sub judice. For these reasons, we discern that

the sentence imposed by the trial court, although harsh, was not an abuse of

the court’s discretion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2020




                                     - 15 -